Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT between AptarGroup, Inc., a Delaware corporation (the
“Company”), and Eldon W. Schaffer (the “Executive”) is entered into as of
January 1, 2012.  In consideration of the covenants contained herein, the
parties agree as follows:

 

1.            Employment.  The Company shall employ the Executive, and the
Executive agrees to be employed by the Company, upon the terms and subject to
the conditions set forth herein for the period beginning on January 1, 2012 and
ending on December 31, 2014, unless earlier terminated pursuant to Section 4
hereof; provided, however, that such term shall automatically be extended as of
each January 1st commencing January 1, 2013, for one additional year unless
either the Company or the Executive shall have terminated this automatic
extension provision by written notice to the other party at least 30 days prior
to the automatic extension date; and provided further that in no event shall
such term extend beyond December 31, 2030.  The term of employment in effect
from time to time hereunder is hereinafter called the “Employment Period.”

 

2.            Position and Duties.  During the Employment Period, the Executive
shall serve as the President, Aptar Food, Beverage, or in such other executive
position as determined by the Chief Executive Officer of the Company (the
“Company CEO”) and shall have the normal duties, responsibilities and authority
of an executive serving in such position, subject to the direction of the
Company CEO.  The Executive shall have the title of President or such other
title denoting an executive office as determined by the Company CEO and shall
report to the Company CEO or such other executive officer of the Company as
determined by the Company CEO. During the Employment Period, the Executive shall
devote his best efforts and his full business time to the business and affairs
of the Company and its subsidiaries.

 

3.            Compensation and Benefits.  (a)  The Company shall pay the
Executive a salary during the Employment Period, in monthly installments,
initially at the rate of $335,000 per annum.  The Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) may, in its
sole discretion (i) increase (but not decrease) such salary from time to time
and (ii) award a bonus to the Executive for any calendar year during the
Employment Period.

 

(b)          The Company shall reimburse the Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time.

 

(c)          During the Employment Period, the Executive shall be entitled to
participate in the Company’s executive benefit programs on the same basis as
other executives of the Company having the same level of responsibility, which
programs consist of those benefits (including insurance, vacation, company car
or car allowance and/or other benefits) for which substantially all of the
executives of the Company are from time to time generally eligible, as
determined from time to time by the Board of Directors of the Company (the
“Board”) or the Compensation Committee.

 

--------------------------------------------------------------------------------


 

(d)          In addition to participation in the Company’s executive benefit
programs pursuant to Section 3(c), the Executive shall be entitled during the
Employment Period to:

 

(i)            supplemental term life insurance coverage in an amount equal to
the Executive’s annual salary, but only if and so long as such additional
coverage is available at standard rates from the insurer providing term life
insurance coverage under the executive benefit programs or a comparable insurer
acceptable to the Company; provided, that if such supplemental life insurance
coverage is not available and if the Employment Period ends on account of the
Executive’s death, the Company shall pay to the Executive’s estate (or such
person or persons as the Executive may designate in a written instrument signed
by him and delivered to the Company prior to his death) a lump sum amount equal
to the excess of (A) the amount of the Executive’s annual salary then in effect
over (B) the amount of term life insurance coverage provided to the Executive by
the Company.

 

(ii)           supplementary long-term disability coverage in an amount which
will increase maximum covered annual compensation to 66 2/3% of the Executive’s
annual salary; but only if and so long as supplementary coverage is available at
standard rates from the insurer providing long-term disability coverage under
the executive benefit program or a comparable insurer acceptable to the Company.

 

4.            Termination of Employment.  (a)  The Employment Period shall end
upon the first to occur of: (i) the expiration of the term of this Agreement
pursuant to Section 1 hereof, (ii) termination of the Executive’s employment by
the Company on account of the Executive’s having become unable (as determined by
the Board in good faith) to regularly perform his duties hereunder by reason of
illness or incapacity for a period of more than six consecutive months
(“Termination for Disability”), (iii) termination of the Executive’s employment
by the Company for Cause (“Termination for Cause”), (iv) termination of the
executive’s employment by the Company other than a Termination for Disability or
a Termination for Cause (“Termination Without Cause”), (v) the Executive’s death
or (vi) termination of the Executive’s employment by the Executive for any
reason following written notice to the Company at least 90 days prior to the
date of such termination (“Termination by the Executive”).  All references in
this Agreement to the Executive’s termination of employment and to the end of
the Employment Period shall mean a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(b)          For purposes of this Agreement, “Cause” shall mean (i) the
commission of a felony involving moral turpitude, (ii) the commission of a
fraud, (iii) the commission of any material act involving dishonesty with
respect to the Company or any of its subsidiaries or affiliates, (iv) gross
negligence or willful misconduct with respect to the Company or any of its
subsidiaries or affiliates, (v) breach of any provision of Section 5 or
Section 6 hereof or (vi) any other breach of this Agreement which is material
and which is not cured within 30 days following written notice thereof to the
Executive by the Company.

 

(c)          If the Employment Period ends for any reason set forth in
Section 4(a), except as otherwise provided in this Section 4, the Executive
shall cease to have any rights to salary, bonus (if any) or benefits hereunder,
other than (i) any unpaid salary accrued through the date of such

 

2

--------------------------------------------------------------------------------


 

termination, (ii) any bonus payable based on actual performance, but only if
such termination occurs during the third or fourth quarter of the Company’s
fiscal year, such bonus to be prorated and paid in accordance with Company
policy (with such prorated bonus paid no later than the March 15th immediately
following the end of the fiscal year in which such prorated bonus was earned),
(iii) any unpaid expenses which shall have been incurred as of the date of such
termination and (iv) to the extent provided in any benefit plan in which the
Executive has participated, any plan benefits which by their terms extend beyond
termination of the Executive’s employment.  Notwithstanding the foregoing, if
the Employment Period ends on account of a Termination for Cause, the Executive
shall not be entitled to any unpaid bonus accrued through the date of such
termination.

 

(d)          If the Employment Period ends on account of Termination for
Disability, in addition to the amounts described in Section 4(c) hereof, the
Executive shall receive the disability benefits to which he is entitled under
any disability benefit plan in which the Executive has participated as an
employee of the Company.

 

(e)          If the Employment Period ends on account of the Executive’s death,
the Company shall pay to the Executive’s estate (or such person or persons as
the Executive may designate in a written instrument signed by him and delivered
to the Company prior to his death), in addition to the amount payable pursuant
to Section 3(d)(i), amounts equal to one-half of the amounts the Executive would
have received as salary (based on the Executive’s salary then in effect) had the
Employment Period remained in effect until the second anniversary of the date of
the Executive’s death, at the times such amounts would have been paid.

 

(f)           If the Employment Period ends on account of Termination without
Cause, in addition to the amounts described in Section 4(c) hereof, the Company
shall, subject to Section 4(k) hereof, pay to the Executive amounts equal to the
amounts the Executive would have received as salary (based on the Executive’s
salary then in effect) had the Employment Period remained in effect until the
date on which (without any extension thereof, or, if previously extended,
without any further extension thereof) it was then scheduled to end, at the
times such amounts would have been paid, less any payments to which the
Executive shall be entitled during such salary continuation period under any
disability benefit plan in which the Executive has participated as an employee
of the Company; provided, however, that in the event of the Executive’s death
during the salary continuation period, the Company shall pay to the Executive’s
estate (or such person or persons as the Executive may designate in a written
instrument signed by him and delivered to the Company prior to his death)
amounts during the remainder of the salary continuation period equal to one-half
of the amounts which would have been paid to the Executive but for his death. 
It is expressly understood that the Company’s payment obligations under this
Section 4(f) shall cease in the event the Executive shall breach any provision
of Section 5 or Section 6 hereof.

 

(g)          Notwithstanding the foregoing provisions of this Section 4, in the
event of a Change in Control (as defined in Appendix A hereto), the employment
of the Executive hereunder shall not be terminated by the Company or any
successor to the Company within two years following such Change in Control
unless the Executive receives written notice of such termination from the
Company or such successor at least 30 days prior to the date of such
termination.  In addition, the Executive agrees that he shall not terminate his
employment

 

3

--------------------------------------------------------------------------------


 

hereunder, other than for Good Reason, within one year following a Change in
Control unless the Company or any successor to the Company receives written
notice of such termination from the Executive at least six months prior to the
date of such termination. In the event of a termination of employment by the
Company or its successor other than a Termination for Cause, a Termination for
Disability or due to the Executive’s death (in which case the provisions of
Section 4(c), 4(d) or 4(e), as the case may be, shall apply), within two years
following a Change in Control, or in the event that the Executive terminates his
employment hereunder for Good Reason (as defined in Section 4(h) hereof) within
two years following a Change in Control:

 

(i)            the Company shall, subject to Section 4(k) hereof, pay to the
Executive within 30 days following the date of termination, in addition to the
amounts and benefits described in Sections 4(c)(i), (iii) and (iv) hereof:

 

(A)                           a cash amount equal to the sum of (i) the
Executive’s annual bonus in an amount at least equal to the average of the
annual bonuses paid or payable, including by reason of any deferral, to the
Executive by the Company and its affiliated companies in respect of the three
fiscal years of the Company immediately preceding the fiscal year in which the
Change in Control occurs, multiplied by a fraction, the numerator of which is
the number of days in the fiscal year in which the Change in Control occurs
through the date of termination and the denominator of which is 365 or 366, as
applicable, and (ii) any accrued vacation pay to the extent not theretofore
paid; plus

 

(B)                            a lump-sum cash amount  in an amount equal to
(i) two and one-half (2½) times the Executive’s highest annual base salary from
the Company and its affiliated companies in effect during the 12-month period
prior to the date of termination, plus (ii) two and one-half (2½) times the
average of the annual bonuses paid or payable, including by reason of any
deferral, to the Executive by the Company and its affiliated companies in
respect of the three fiscal years of the Company immediately preceding the
fiscal year in which the Change in Control occurs; provided, however, that any
amount paid pursuant to this Section 4(g)(i)(B) shall be paid in lieu of any
other amount of severance relating to salary or bonus continuation to be
received by the Executive upon termination of employment of the Executive under
Section 4(f) of this Agreement or under any severance plan, policy or
arrangement of the Company;

 

(ii)           for a period of two and one-half (2½) years commencing on the
date of termination, the Company shall continue to keep in full force and effect
all policies of medical, disability and life insurance with respect to the
Executive and his dependents with the same level of coverage, upon the same
terms and otherwise to the same extent as such policies shall have been in
effect immediately prior to the date of termination or, if more favorable to the
Executive, as provided generally with respect to other peer executives of the
Company, and the Company and the Executive shall share the costs of the

 

4

--------------------------------------------------------------------------------


 

continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to the date of termination; and

 

(iii)          the Company shall pay to the Executive any compensation
previously deferred by the Executive (together with any interest and earnings
thereon) in accordance with the terms of the plans pursuant to which such
compensation was deferred.

 

(h)          For purposes of this Agreement “Good Reason” shall mean (x) a
reduction by the Company in the Executive’s rate of annual salary in effect
immediately prior to the Change in Control, (y) a material reduction in any
benefit afforded to the Executive pursuant to any benefit plan of the Company in
effect immediately prior to the Change in Control, unless all comparable
executives of the Company suffer a substantially similar reduction or (z) the
relocation of the Executive’s office to a location more than 60 miles from his
current office.

 

(i)            Notwithstanding anything in this Agreement to the contrary, in
the event it shall be determined that any payment or distribution by the Company
or its affiliated companies to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any adjustment required
under this Section 4(i) (in the aggregate, the “Total Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and if it is determined that (A) the amount remaining, after the Total
Payments are reduced by an amount equal to all applicable federal and state
taxes (computed at the highest applicable marginal rate), including the Excise
Tax, is less than (B) the amount remaining, after taking into account all
applicable federal and state taxes (computed at the highest applicable marginal
rate), after payment or distribution to or for the benefit of the Executive of
the maximum amount that may be paid or distributed to or for the benefit of the
Executive without resulting in the imposition of the Excise Tax, then the Total
Payments shall be reduced so that the Total Payments are one dollar ($1) less
than such maximum amount.   In the event that the Total Payments shall be
reduced pursuant to this Section 4(i), then such reduced payment shall be
determined by reducing the Total Payments otherwise payable to the Executive in
the following order:  (i) by reducing the payments due under Section 4(g)(i);
(ii) by reducing any cash payments not subject to Section 409A of the Code; 
(iii) by eliminating the acceleration of vesting of any stock options (and if
there is more than one option award so outstanding, then the acceleration of the
vesting of the stock option with the highest exercise price shall be reduced
first and so on); and (iv) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to the Executive by the Company (and if there be more than one
such award held by the Executive, by reducing the awards in the reverse order of
the date of their award, with the oldest award reduced first and the
most-recently awarded reduced last).

 

(j)           If the Employment Period ends solely on account of the expiration
of the term of this Agreement pursuant to Section 1 hereof and not for any other
reason set forth in this Section 4, the Executive shall, subject to Section 4(k)
hereof, be entitled to receive the amounts the Executive would have received as
salary (based on the Executive’s salary then in effect) at the times such
amounts would otherwise have been paid, and the medical and life insurance
benefits the Executive and his dependents otherwise would have received, had the
Employment Period remained in effect for one year following the date of such
termination.  It is expressly

 

5

--------------------------------------------------------------------------------


 

understood that the Company’s payment obligations under this Section 4(j) shall
cease in the event the Executive shall breach any provision of Section 5 or
Section 6 hereof.

 

(k)          Notwithstanding any other provision of this Agreement, if on the
date that the Employment Period ends, (i) the Company is a publicly traded
corporation and (ii) the Company determines that the Executive is a “specified
employee,” as defined in Section 409A of the Code, then to the extent that any
amount payable under this Agreement (A) is payable as a result of the
Executive’s separation from service, (B) constitutes the payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code and
(C) under the terms of this Agreement would be payable prior to the six-month
anniversary of the date on which the Employment Period ends, such payment shall
be delayed until the earlier of (1) the six-month anniversary of the date on
which the Employment Period ends and (2) the death of the Executive.
Notwithstanding the requirement of Section 4(g)(i) hereof that payments to the
Executive thereunder be made in a lump sum, if a Change in Control within the
meaning of this Agreement does not constitute a “change in control event” within
the meaning of Section 409A of the Code, the amounts payable pursuant to
Section 4(g)(i) hereof shall be paid to the Executive, but with respect to the
timing thereof, such payments shall be made in the installments, and during the
period, described in Section 4(f) hereof. Each amount payable under this
Agreement as a result of the separation of the Executive’s service shall
constitute a “separately identified amount” within the meaning of Treasury
Regulation §1.409A-2(b)(2). This Agreement shall be interpreted and construed in
a manner that avoids the imposition of taxes and other penalties under
Section 409A of the Code (“409A Penalties”). In the event the terms of this
Agreement would subject the Executive to 409A Penalties, the Company and the
Executive shall cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible. Any reimbursement (including
any advancement) payable to the Executive pursuant to this Agreement shall be
conditioned on the submission by the Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to the Executive within 30 days following receipt of such expense
reports (or invoices), but in no event later than the last day of the calendar
year following the calendar year in which the Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year.  The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.  Notwithstanding the foregoing, under no circumstances shall
the Company be responsible for any taxes, penalties, interest or other losses or
expenses incurred by the Executive due to any failure to comply with
Section 409A of the Code.

 

5.            Confidential Information.  The Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
pursuant to this Agreement, as well as those obtained by him while employed by
the Company or any of its subsidiaries or affiliates or any predecessor thereof
prior to the date of this Agreement, concerning the business or affairs of the
Company or any of its subsidiaries or affiliates or any predecessor thereof
(“Confidential Information”) are the property of the Company or such subsidiary
or affiliate.  Therefore, the Executive agrees that he shall not disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Company CEO unless and except to the
extent that such Confidential

 

6

--------------------------------------------------------------------------------


 

Information becomes generally known to and available for use by the public other
than as a result of the Executive’s acts or omissions to act.  The Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the business of the Company
or any of its subsidiaries or affiliates which he may then possess or have under
his control.

 

6.            Noncompetition; Nonsolicitation.  (a)  The Executive acknowledges
that in the course of his employment with the Company pursuant to this Agreement
he will become familiar, and during the course of his employment by the Company
or any of its subsidiaries or affiliates or any predecessor thereof prior to the
date of this Agreement he has become familiar, with trade secrets and customer
lists of and other confidential information concerning the Company and its
subsidiaries and affiliates and predecessors thereof and that his services have
been and will be of special, unique and extraordinary value to the Company.

 

(b)          The Executive agrees that during the Employment Period and for one
year thereafter in the case of either Termination for Good Reason following a
Change in Control or Termination without Cause, or for two years thereafter in
the case of termination of employment for any other reason, the (“Noncompetition
Period”) he shall not in any manner, directly or indirectly, through any person,
firm or corporation, alone or as a member of a partnership or as an officer,
director, stockholder, investor or employee of or in any other corporation or
enterprise or otherwise, engage or be engaged, or assist any other person, firm
corporation or enterprise in engaging or being engaged, in any business then
actively being conducted by the Company in any geographic area in which the
Company is conducting such business (whether through manufacturing or
production, calling on customers or prospective customers, or otherwise). 
Notwithstanding the foregoing, subsequent to the Employment Period the Executive
may engage or be engaged, or assist any other person, firm, corporation or
enterprise in engaging or being engaged, in any business activity which is not
competitive with a business activity being conducted by the Company at the time
subsequent to the Employment Period that the Executive first engages or assists
in such business activity.

 

(c)          The Executive further agrees that during the Noncompetition Period
he shall not in any manner, directly or indirectly (i) induce or attempt to
induce any employee of the Company or of any of its subsidiaries or affiliates
to terminate or abandon his employment, or any customer of the Company or any of
its subsidiaries or affiliates to terminate or abandon its relationship, for any
purpose whatsoever, or (ii) in connection with any business to which Section
6(b) applies, call on, service, solicit or otherwise do business with any then
current or prospective customer of the Company or of any of its subsidiaries or
affiliates.

 

(d)          Nothing in this Section 6 shall prohibit the Executive from being
(i) a stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

 

(e)          If, at the time of enforcement of this Section 6, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be

 

7

--------------------------------------------------------------------------------


 

substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

 

7.            Enforcement.  Because the services of the Executive are unique and
the Executive has access to confidential information of the Company, the parties
hereto agree that the Company would be damaged irreparably in the event any
provision of Section 5 or Section 6 hereof were not performed in accordance with
its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Therefore, the Company
or its successors or assigns shall be entitled, in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

 

8.            Survival.  Sections 5, 6, 7 and 16 hereof shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

 

9.            Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or sent by certified mail,
return receipt requested, postage prepaid, addressed (a) if to the Executive, to
his last known address shown on the payroll records of the Company, and if to
the Company, to AptarGroup, Inc., 475 West Terra Cotta Avenue, Suite E, Crystal
Lake, Illinois 60014, attention: Chairman of the Compensation Committee of the
Board of Directors or (b) to such other address as either party shall have
furnished to the other in accordance with this Section 9.

 

10.         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11.         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

 

12.         Successors and Assigns.  This Agreement shall inure to the benefit
of and be enforceable by the Executive and his heirs, executors and personal
representatives, and the Company and its successors and assigns. Any successor
or assignee of the Company shall assume the liabilities of the Company
hereunder.

 

13.         Governing Law.  This Agreement shall be governed by the internal
laws (as opposed to the conflicts of law provisions) of the State of Illinois.

 

14.         Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of

 

8

--------------------------------------------------------------------------------


 

conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement.

 

15.         Withholding.  All payments and benefits under this Agreement are
subject to withholding of all applicable taxes.

 

16.         Compensation Subject to Recoupment.  Notwithstanding any provisions
in this Agreement or any other agreement or arrangement to the contrary, any
incentive-based compensation, equity-based compensation or compensation
otherwise subject to clawback under applicable law, in each case, paid or
payable pursuant to the terms of this Agreement or any other agreement or
arrangement with the Company, shall be subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ STEPHEN J. HAGGE

 

 

 

 

Name:

Stephen J. Hagge

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

/s/ ELDON W. SCHAFFER

 

 

 

 

 

 

 

 

Eldon W. Schaffer

 

9

--------------------------------------------------------------------------------


 

Appendix A to
Employment Agreement

 

DEFINITION OF CHANGE IN CONTROL

 

“Change in Control” means:

 

(1)        the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied; and
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

(2)        individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

 

(3)        consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then

 

A-1

--------------------------------------------------------------------------------


 

outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and 50% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company) and any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, more than 50%
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of such corporation or
more than 50% of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation; or

 

(4)        consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

 

A-2

--------------------------------------------------------------------------------